DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 are of U.S. Patent No. 11,166,286, hereinafter known as Patent ‘286. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the Instant Application
Claims of the Patent ‘286
Regarding claim 1: A method for repeatedly transmitting information, comprising: using, by a terminal device, remaining symbols in one slot to transmit a Physical Uplink Shared Channel (PUSCH) carrying target data, wherein a quantity of the remaining symbols is less than L; wherein the terminal device is configured to repeatedly transmit K PUSCH repetitions in continuous time domain symbols, and each repetition occupies L time domain symbols, wherein K is an integer greater than or equal to 2, and L is positive integer, and the one slot is one of multiple slots configured to transmit PUSCH repetitions carrying the target data, and time domain resources configured to transmit the PUSCH repetitions carrying the target data comprise the remaining symbols.
Regarding claim 1: A method for repeatedly transmitting information, applied to a terminal device, comprising: transmitting, by the terminal device, K uplink transmission channels in continuous time domain resources of at least two continuous slots; wherein each of the K uplink transmission channels is used for transmitting target data; wherein K is an integer greater than or equal to 2; when remaining time domain resources of continuous time domain resources of a slot of the at least two continuous slots cannot transmit an n-th uplink transmission channel of the K uplink transmission channels, transmitting a part of the n-th uplink transmission channel in the remaining time domain resources of the continuous time domain resources of the slot of the at least two continuous slots, wherein n is an integer greater than or equal to 1 and less than or equal to K.
Regarding claim 11: A network device, comprising: a transceiver, configured to use remaining symbols in one slot to transmit a Physical Downlink Shared Channel (PDSCH) carrying target data, wherein a quantity of the remaining symbols is less than L; wherein the transceiver is further configured to repeatedly transmit K PDSCH repetitions in continuous time domain symbols, wherein each repetition occupies L time domain symbols, wherein K is an integer greater than or equal to 2, and L is positive integer, and the one slot is one of multiple slots configured to transmit PDSCH repetitions carrying the target data, and time domain resources configured to transmit the PDSCH repetitions carrying the target data comprise the remaining symbols.
Regarding claim 11: A terminal device, comprising: a transceiver, configured to transmit K uplink transmission channels in continuous time domain resources of at least two continuous slots; wherein each of the K uplink transmission channels is used for transmitting target data; wherein K is an integer greater than or equal to 2; wherein the transceiver is configured to, when remaining time domain resources of continuous time domain resources of a slot of the at least two continuous slots cannot transmit an n-th uplink transmission channel of the K uplink transmission channels, transmit a part of the n-th uplink transmission channel in the remaining time domain resources of the continuous time domain resources of the slot of the at least two continuous slots, wherein n is an integer greater than or equal to 1 and less than or equal to K.



As can be seen from the above table the claims of the Patent ‘286 and the claims of the instant application have similar teachings, wherein the claims of Patent teach transmission of multiple PUSCH in claim 1 and multiple PDSCH in claim 11 over a remainder of symbols of a slot in a subframe. That is, the claims of the Patent ‘286 describe a scenario wherein the PUSCH or PDSCH region of a subframe are configured to transmit multiple or repeatedly transmit a PUSCH or PDSCH on those symbols, and if there are not enough symbols in a particular slot, the PUSCH or PDSCH the remainder of PUSCH or PDSCH are transmitted over the symbols of the second slot. 
In comparison to the claims of the instant application, the instant application discloses the transmission of multiple PUSCH or PDSCH over the remainder of the symbols of the slot less the downlink control channel. The claims teach the transmission over symbols of multiple slots but does not explicitly disclose if there are not enough symbols in first slot for remainder of the first PUSCH or PDSCH transmission then the second slot should be used. That withstanding the claims of the instant application are anticipated by the patented claims, and thus the claims are rejected under obvious type double patenting. 

Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claims 1, 6, and 11, recite, in part:
 “wherein a quantity of the remaining symbols is less than L; and 
each repetition occupies L time domain symbols; and
and L is positive integer”
The office notes that while the claims details the variable L’s relation to other limitations in the claim are discussed the claim never positively recites what “L” is. The Office interprets “L” to be a mini-slot. 
	Claims 2-5, 7-10, and 12-15 are rejected for their dependency on claims 1, 6, and 11, and for failing to cure deficiencies therein.  
	As stated above the claims recite in part  “wherein a quantity of the remaining symbols is less than L; and wherein the terminal device is configured to repeatedly transmit K PUSCH repetitions in continuous time domain symbols, and each repetition occupies L time domain symbols”. If the K PUSCH transmissions are configured to be transmitted over a quantity of remaining symbols which are less than L, and the specification defines L as the number of symbols per slot in a subframe, that is 14 symbols, how can the each repetition occupy L time domain symbols when the quantity of remaining symbols is less than L.
	Claims 5, 10, and 15, are rejected on their own merits with relation to claim 1. Throughout the specification K is discussed and depicted as the total number of PUSCH or PDSCH transmissions. The independent claims recite, in part, “wherein the terminal device/network device is/are configured to repeatedly transmit K PUSCH repetitions in continuous time domain symbols”. It is therefore unclear how, a quantity of PUSCH repetitions exceeds the K amount of PUSCH repetitions. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 10, and 15, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed above the disclosure explicitly teaches that K PUSCH/PDSCH repetitions are performed, and does not disclose how the number of repetitions can exceed the K number of repetitions.

	 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Froberg Olsson et al. (US 2021/0045110 A1) which has priority to provisional application 62/661,552.
Regarding claim 1, Olsson discloses:
a method for repeatedly transmitting information (par.[0008] which recites, in part, “Repetition or aggregation is a feature supported by NR where a transport block (TB) transmission can be repeated/re-transmitted K times.”. That is, the disclosure teaches repetitive transmission of an uplink or downlink transmission block (TB) plural or K times over a plurality of TTIs, wherein the TTIs are consecutive), comprising: 
using, by a terminal device (par.[0024] describes a UE acquiring a configured grant), remaining symbols (par.[0020] describes the well-known OFDM symbols in a subframe wherein the 1(ms) subframe comprises two distinct slots. The TTIs are continuous in time and separated into 4 symbols per slot for 7 TTIs in a subframe and the fourth mini-slot is bisected by the slot border (see e.g. fig.1)) in one slot to transmit a Physical Uplink Shared Channel (PUSCH) carrying target data (Fig.2 describes the PUSCH transmission taking place in a second slot over a consecutive TTIs in one slot), wherein a quantity of the remaining symbols is less than L (fig.2 which depicts 14 symbols in a slot-2 of subframe 1 wherein the 12 symbols are used for transmitting 3 repetitive PUSCH transmissions 204, wherein the final 2 symbols are not used); 
wherein the terminal device is configured to repeatedly transmit K PUSCH repetitions in continuous time domain symbols (fig.2 which depict the transmission of 3/K PUSCH transmissions over a slot in a subframe while the PUSCH transmissions do not use each and every symbol in the subframe), and each repetition occupies L time domain symbols (fig.2 wherein the PUSCH occupies a continuous set of symbols less than the entire set of symbols of the slot), wherein K is an integer greater than or equal to 2 (fig.2 wherein K is equal to 3 because there are 3 PUSCH transmissions), and L is positive integer (fig.2 wherein L is equal to the amount of symbols in the slot of a subframe which is 14), and the one slot is one of multiple slots configured to transmit PUSCH repetitions carrying the target data (fig.2 depicts a plurality of slots and 2 subframes wherein each subframe comprises two slots), and time domain resources configured to transmit the PUSCH repetitions carrying the target data comprise the remaining symbols (fig.2 wherein not every symbol in the slot is configured to carry PUSCH repetition).
Regarding claims 2, 7, and 12, the disclosure of Olsson teaches:
wherein the remaining symbols in one slot are continuous and comprise a last time domain symbol of the one slot (fig.3 depicts the situation wherein the K PUSCH transmission occur at the slot border of a next slot and the K PUSCH transmission begin at the slot border at the last continuous symbols of the slot and begin again in the next slot).

Regarding claims 3, 8, and 13, the disclosure of Olsson teaches:
Wherein the quantity of the remaining symbols is greater than or equal to a preset threshold (par.[0029] describes a first Start Length Indicator Value (SLIV) which violates the time-domain allocation restrictions and the UE autonomously determining new SLIV that overcomes the violation. Thus the UE must determine a quantity of symbols sufficient to overcome the violation of the time-domain allocation, that is find symbols that are greater than a preset threshold).

Regarding claims 4, 9, and 14, the disclosure of Olsson teaches:
Wherein the L is less than time domain symbols of one slot (figs. 2-3 wherein the TTI is 3 or 2 symbols which is less than the 14 symbols of the slot).
Regarding claims 5, 10, and 15, the disclosure of Olsson teaches:
wherein a quantity of actual PUSCH/PDSCH repetitions transmitted by the terminal device for carrying the target data is greater than the K (fig.3 wherein a first slot transmits 1 PUSCH repetition and slot 2 transmits 2 repetitions and fig.5). 

Regarding claims 6 and 11, Olsson discloses a network device configured to perform a method, comprising:
a transceiver (fig.6 which depicts a network node transceiver 672), configured to use remaining symbols (fig.5 element 504) in one slot (fig.5 which depicts a first slot) to transmit a Physical Downlink Shared Channel (PDSCH) (par.[0078] which discloses the PDSCH) carrying target data (fig.5 and par.[0078] which describe the PDSCH), wherein a quantity of remaining symbols is less than L (fig.5 which depict two mini-slot lengths of 6 and 8);
wherein the network device is configured to repeatedly transmit K PDSCH repetitions in continuous time domain symbols (fig.4 describes the transmission of PDSCH over continuous TTI and Fig.5 element 504), and each repetition occupies L time domain symbols (fig.5 which describes the symbols lengths of the TTI ), wherein K is an integer greater than or equal to 2 (wherein multiple PDSCH are transmitted in figs.4-5), and L is positive integer (figs 4-5 wherein L is number of symbols used to transmit the PDSCH), and the one slot is one of multiple slots configured to transmit PDSCH repetitions carrying the target data (figs.4-5 teaches multiple subframes comprised of multiple slots), and time domain resources configured to transmit the PDSCH repetitions carrying the target data comprise the remaining symbols (fig.4 teaches not all symbols of the slot are used and fig.5 teaches that last symbols of first slot are used and not all symbols of second slot are used (e.g. the remaining symbols)). 

Claim(s) 1-2, 4, 6-7, 9, 11-12, and 14, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andersson et al. (US 2022/0061067 A1) which has priority to provisional application 62/738,479 dated September 28, 2018.
Regarding claim 1, Andersson discloses:
a method for repeatedly transmitting information (par.[0003] which describes the 5G feature of slot-aggregation wherein either of the PDSCH or PUSCH transmissions may be repeated in time), comprising: 
using, by a terminal device (fig.2 element 210), remaining symbols (fig.1 which describe the Nth data transmission back to back. That is a slot is 14 symbols in time the N-1th data transmission is followed by Nth data transmissions over the remaining symbols, and continues over the slot border. Also see e.g. fig.17) in one slot to transmit a Physical Uplink Shared Channel (PUSCH) carrying target data (par.[0003] which describe the PUSCH or PDSCH which can have repeat transmissions), wherein a quantity of the remaining symbols is less than L (fig.1 wherein the symbols used to transmit the Nth data transmission use a smaller amount of symbols than the N-1th transmission); 
wherein the terminal device is configured to repeatedly transmit K PUSCH repetitions in continuous time domain symbols (figs.1 and fig.17 which describes transmission on remaining symbols in a first slot which cross the slot border to the second slot), and each repetition occupies L time domain symbols (figs.1 and 17 wherein the transmissions are transmitted over symbols in differently configured TTIs as ), wherein K is an integer greater than or equal to 2 (fig.1 wherein there are a plurality of PUSCH or PDSCH transmissions and fig.17 where at least 2 PUSCH or PDSCH transmissions are depicted), and L is positive integer (par.[0042] which describes using at least two symbols based on the aggregation factor), and the one slot is one of multiple slots configured to transmit PUSCH repetitions carrying the target data (fig.1 which depicts a plurality of slots and 2 subframes wherein each subframe comprises two slots), and time domain resources configured to transmit the PUSCH repetitions carrying the target data comprise the remaining symbols (fig.1 which discloses that smaller amount of symbols may be used to carry the repetitions).

Regarding claims 2, 7, and 12, the disclosure of Andersson teaches:
wherein the remaining symbols in one slot are continuous and comprise a last time domain symbol of the one slot (fig.1 depicts the situation wherein the K PUSCH transmission occur at the slot border of a next slot and the K PUSCH transmission begin at the slot border at the last continuous symbols of the slot and begin again in the next slot and fig.17).

Regarding claims 4, 9, and 14, the disclosure of Olsson teaches:
Wherein the L is less than time domain symbols of one slot (figs.1 wherein the TTI is 3 or 2 symbols which is less than the 14 symbols of the slot).

Regarding claims 6 and 11, Anderson discloses a network device configured to perform a method, comprising:
a transceiver (fig.2 which depicts a network node transceiver 272), configured to use remaining symbols (fig.1 which describe the Nth data transmission back to back. That is a slot is 14 symbols in time the N-1th data transmission is followed by Nth data transmissions over the remaining symbols, and continues over the slot border. Also see e.g. fig.17)) in one slot (fig.1 which depicts a first slot) to transmit a Physical Downlink Shared Channel (PDSCH) (par.[0003] which discloses the PDSCH) carrying target data (fig.1 and par.[0003] which describe the PDSCH), wherein a quantity of remaining symbols is less than L (fig.5 which depict two mini-slot lengths of 6 and 8);
wherein the network device (fig.2 element 260) is configured to repeatedly transmit K PDSCH repetitions in continuous time domain symbols (fig.1 describes the and par.[0003] which describe PUSCH and PDSCH repetition), and each repetition occupies L time domain symbols (fig.5 which describes the symbols lengths of the TTI ), wherein K is an integer greater than or equal to 2 (wherein multiple PDSCH are transmitted in figs.4-5), and L is positive integer (par.[0042] which describes using at least two symbols based on the aggregation factor and figs.1 and 17), and the one slot is one of multiple slots configured to transmit PDSCH repetitions carrying the target data (figs.1 and 17 teaches multiple subframes comprised of multiple slots), and time domain resources configured to transmit the PDSCH repetitions carrying the target data comprise the remaining symbols (fig.1 and 17 teaches not all symbols of the slot are used and  teaches that last symbols of first slot are used and not all symbols of second slot are used (e.g. the remaining symbols)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2019/0313436 A1) “Method of Transmitting of Receiving Signal in Wireless Communication System and Apparatus Therefor”
Li et al. (US 2019/0296809 A1) “Precoding Patterns for Shared Channel Transmission Repetition”
Chatterjee et al. (US 2019/0045533 A1) “Enhancement of Performance of Ultra-Reliable Low-Latency Communications” figs.11-12
Vilaipornsawai et al. (US 2020/0106559 A1) “System and Method for Control and Data Channel Reliability Enhancement Using Multiple Diversity Domains”
Chatterjee et al. (WO 2020/069416 A1) “Time-Domain Resource Allocation for Repeated Transmission in New Radio”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411